Title: John Crookes to Thomas Jefferson, 20 July 1814
From: Crookes, John
To: Jefferson, Thomas


          Sir, Office of the Mercantile Advertiser, New York, July 20. 1814.
          
                  I inclose you a Versification of the Speech of Logan, which I have just published. The knowledge that it had your approbation would be more gratifying to me than to have the applauses of  “the million.”
                  
               
          I am, Sir, Yours very respectfully,John Crookes.
        